                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,
                                                          Case No. 20-cr-0202-bhl-1
       v.


MARVIN FITZGERALD,

                      Defendant.


                                          ORDER


       On May 27, 2021, the United States filed a motion, ECF No. 19, for an order
sealing the government’s additional May 27, 2021 filing, ECF No. 20.
       IT IS HEREBY ORDERED, pursuant to Gen. L. R. 79(d), that the government’s
submission filed on May 27, 2021, ECF No. 20, in the above-named case be SEALED,
pending further order of this Court.

      Dated at Milwaukee, Wisconsin on May 28, 2021.

                                                      s/ Brett H. Ludwig
                                                      BRETT H. LUDWIG
                                                      United States District Judge
